Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 26-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 October 2022.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 9 of claim 1 recites that the sleeve holds the substrate against the die.
Lines 10-11 and 22 of claim 1 recites that the sleeve holds the substrate against the c-frame support.
Looking at Applicant’s drawings, it appears the former is correct, and the latter is incorrect.  Since claim 1 also claims the die taper, it seems that they can’t both be true, so it is not clear what scope to give this claim.
	On line 19 of claim 1 is the phrase “wherein one of the one or more guides are formed by one of the stripping sleeve and the pillar”.  Looking at Applicant’s figure 3B, it appears that the guide (52) is an independent third element, and is not “formed” by the sleeve or pillar.  Accordingly, it is not clear what scope to give this claim.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (3,205,742) in view of Schott (3,079,824).
Williamson shows a punching apparatus with most of the recited limitations as follows;
a stripping sleeve (62); 
a load spring (64); 

a pillar (38); 
a puncher (69) seated in the pillar and coaxially located within the stripping sleeve, and having a punch head (52) to cut a biological sample from a substrate, 
wherein: 
the stripping sleeve is to hold the substrate against the die (see figure 1), 
the load spring is to actuate the stripping sleeve to hold the substrate 
the punch head is to cut the biological sample by passing through the inner opening of the die (punch head is structured to be capable of cutting biological samples), 
the puncher has a diameter at the punch head that is smaller than a diameter at an upper end of the puncher (see figure 1), 
the stripping sleeve is movably coupled to the pillar by one or more guides (68) and one or more channels (69), the one or more guides being configured to engage with the one or more channels to control relative movement between the stripping sleeve and the pillar, wherein one of the one or more guides are formed (see 112b rejection above) by one of the stripping sleeve and the pillar, and wherein the one or more channels are formed by the other one of the stripping sleeve and the pillar (see figure 1), 
when the stripping sleeve holds the substrate 
a bottom end of the stripping sleeve forms a shoulder against which the load spring presses to actuate the stripping sleeve when the puncher is driven towards the die (see figure 1), 
the load spring surrounds the puncher, and is located between an inner surface of the stripping sleeve and an outer surface of the puncher (see figure 1), and 
the stripping sleeve forms a first tapered head (see bevel where numeral 74 is pointing in figure 1), and wherein 

As seen in strikethrough above, Williamson shows all of the recited limitations except for the C-frame and the taper on the die.
Examiner takes Official Notice that it is well known for punches to employ c-frames.  An example is Schott (see figure 1).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have modified Williamson by providing a c-frame, as is well known and taught by Schott and others, in order to support the puncher and die relative to each other, while still providing clearance for the workpiece.
Examiner takes Official Notice that it is well known for dies to be beveled with a taper.  An example is Schott (see figure 1).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have further modified Williamson by providing the die with a raised taper, as is well known and taught by Schott and others, in order to ease the sliding of the workpiece into the machine (die has no sharp edges for workpiece to snag on).
	In regard to claim 22, Examiner takes Official Notice that it is well known for dies to have an inner diameter that increases as it goes down.  An example is Schott (see figure 1).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have further modified Williamson by providing the die with an increasing diameter as it goes down, as is well known and taught by Schott and others, in order to prevent the cut slug from jamming inside the die.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (3,205,742) in view of Schott (3,079,824), as set forth above, and further in view of Adams (3,628,407).
With respect to claim 23, the modified Williamson shows all of the recitations except it is not clear if the puncher continues through the bottom end of the die.
	Examiner takes Official Notice that it is well known for punches to extend all the way through the die.  An example is Adams (see figure 4).  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have further modified Williamson by designing the punch and dies such that the punch goes all the way through the die, as is well known and taught by Adams and others, in order to ensure that the punched slug clears the die.

Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson (3,205,742) in view of Schott (3,079,824) and Adams (3,628,407), as set forth above, and further in view of Trinka et al.(5,638,170).
In regard to claim 24, the modified Williamson shows all of the recitations except for a multi-well plate.
Examiner takes Official Notice that it is well known for punches to employ a multi-well plate to catch the cut slugs.  An example is Trinka (20).  Additional examples can be provided if challenged, as this is well known.  It would have been obvious to one of ordinary skill to have further modified Williamson by providing a movable multi-well plate, as is well known and taught by Trinka and others, in order to individually catch the slugs such that they can be tracked and later employed individually.
With respect to claim 25, Williamson does not have an ejector pin.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/           Primary Examiner, Art Unit 3724